On Remand from the Alabama Supreme Court
JOINER, Judge.
Jacquees Maurice Boone was convicted of attempted murder, see §§ 13A-6-2 and 13A-4-2, Ala. Code 1975, and was sentenced, as a habitual offender, to life imprisonment. Boone appealed.
On appeal, this Court, in an unpublished memorandum, affirmed the judgment of the circuit court. See Boone v. State (No. CR-14-1091, Dec. 11, 2015), 222 So. 3d 416 (Ala. Crim. App. 2015) (table). Boone then petitioned the Alabama Supreme Court for certiorari review. On September 23, 2016, the Alabama Supreme Court reversed this Court’s judgment. Ex parte Boone, 222 So.3d 993 (Ala. 2016).
In accordance with the direction of the Alabama Supreme Court, we reverse the judgment of the circuit court, and we remand the case to that court for proceed*1001ings consistent with the Alabama Supreme court’s opinion in Ex parte Boone, supra.
REVERSED AND REMANDED.
Windom, P.J., and Welch, Kellum, arid Burke, JJ., concur.